Citation Nr: 0717264	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to VA non-service connected widow's pension 
benefits.  

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person or 
at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.  

In a June 2005 decision, the Board of Veterans' Appeals 
(Board) denied special monthly pension based on the need for 
aid and attendance and/or being housebound.  This was 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a February 2007 
Order, the Court vacated the Board's decision for compliance 
with the instructions in a Joint Motion for Remand submitted 
by the appellant and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand which provided the basis for 
the Court's Order, the Board is apparently required to 
"address whether Appellant intended to appeal the denial of 
her claim for basic, death pension benefits."  

In this regard, the record reflects that the appellant was 
denied basic death pension benefits in August 2002.  Language 
on a VA Form 9 submitted by the appellant in May 2003 may be 
sympathetically read as expressing her dissatisfaction with 
the August 2002 decision.  As such, the appellant should be 
provided a statement of the case regarding this issue and 
given an opportunity to perfect an appeal with respect to it.  

At the same time, the appellant should be given an 
opportunity to provide any additional information to support 
her claim for special monthly pension benefits based on the 
need for aid and attendance or by reason of being housebound. 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The appellant should be provided a 
statement of the case which addresses the 
issue of entitlement to basic death 
pension benefits, and which describes all 
relevant actions taken on the claim, and 
the bases for the denial.  The appellant 
should also be advised of the time limit 
within which to perfect an appeal of this 
issue, and the matter only returned to 
the Board if a timely appeal has been 
perfected.   

2.  The appellant should be given an 
opportunity to provide additional 
information regarding her claim for 
special monthly pension benefits based on 
the need for aid and attendance or by 
reason of being housebound.  Thereafter, 
this matter should be re-adjudicated.  If 
it remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
regarding this claim, and given an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



